                   Case 20-11177-KBO              Doc 224       Filed 06/23/20         Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
In re:                                                              ) Chapter 11
                                                                    )
AKORN, INC., et al., 1                                              ) Case No. 20-11177 (KBO)
                                                                    )
                                     Debtors.                       ) (Jointly Administered)
                                                                    )

    AMENDED 2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
      HEARING ON JUNE 24, 2020 AT 1:00 P.M. (PREVAILING EASTERN TIME) 3


                  AS NO MATTERS ARE GOING FORWARD, THE HEARING
               HAS BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.        UNCONTESTED MATTERS WITH CERTIFICATIONS OF COUNSEL OR
          CERTIFICATES OF NO OBJECTION:

1.        Debtors’ Motion Seeking Entry of an Order (I) Extending Time to File Schedules of
          Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of
          Executory Contracts and Unexpired Leases, Statements of Financial Affairs, and
          Rule 2015.3 Financial Reports, and (II) Granting Related Relief [Docket No. 95 –
          filed May 22, 2020]

          Objection/Response Deadline:                  June 17, 2020 at 4:00 p.m. (ET)

          Objections/Responses Received:                None

          Related Documents:


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
      Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
      Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
      Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
      and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
      Lake Forest, Illinois 60045.
2
      Amended items appear in bold.
3
      Any person who wishes to appear at the June 24, 2020 hearing must contact COURTCALL, LLC at 866-582-
      6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
      Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced herein are
      available online at the following address: www.kccllc.net/akorn


RLF1 23609219v.1
                   Case 20-11177-KBO      Doc 224    Filed 06/23/20   Page 2 of 7




         i.        Certification of No Objection Regarding Debtors’ Motion Seeking Entry of an
                   Order (I) Extending Time to File Schedules of Assets and Liabilities,
                   Schedules of Current Income and Expenditures, Schedules of Executory
                   Contracts and Unexpired Leases, Statements of Financial Affairs, and Rule
                   2015.3 Financial Reports, and (II) Granting Related Relief [Docket No. 199 –
                   filed June 20, 2020]

         ii.       Order (I) Extending Time to File Schedules of Assets and Liabilities,
                   Schedules of Current Income and Expenditures, Schedules of Executory
                   Contracts and Unexpired Leases, Statements of Financial Affairs, and
                   Rule 2015.3 Financial Reports, and (II) Granting Related Relief [Docket
                   No. 215 – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
2.       Debtors’ Application for Entry of an Order Authorizing the Retention and
         Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as
         Attorneys for the Debtors and Debtors in Possession Effective as of May 20, 2020
         [Docket No. 127 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET); extended to
                                              June 19, 2020 at 5:00 p.m. (ET) for the Office of
                                              the United States Trustee for the District of
                                              Delaware (the “U.S. Trustee”)

         Objections/Responses Received:

         A.        Informal comments from the U.S. Trustee

         Related Documents:

         i.        Certification of Counsel Regarding Order Authorizing the Retention and
                   Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
                   as Attorneys for the Debtors and Debtors in Possession Effective as of May
                   20, 2020 [Docket No. 204 – filed June 20, 2020]

         ii.       Order Authorizing the Retention and Employment of Kirkland & Ellis
                   LLP and Kirkland & Ellis International LLP as Attorneys for the
                   Debtors and Debtors in Possession Effective as of May 20, 2020 [Docket
                   No. 220 – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.




                                                 2
RLF1 23609219v.1
                   Case 20-11177-KBO      Doc 224    Filed 06/23/20   Page 3 of 7




3.       Application of the Debtors to Retain and Employ Richards, Layton & Finger, P.A. as
         Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 128 –
         filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:       None

         Related Documents:

         i.        Certification of No Objection Regarding Application of the Debtors to Retain
                   and Employ Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors,
                   Nunc Pro Tunc to the Petition Date [Docket No. 200 – filed June 20, 2020]

         ii.       Order Authorizing the Debtors to Retain and Employ Richards, Layton
                   & Finger, P.A. as Co-Counsel to the Debtors Nunc Pro Tunc to the
                   Petition Date [Docket No. 216 – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
4.       Debtors’ Application for Entry of an Order Authorizing the Employment and
         Retention of AlixPartners, LLP as Financial Advisor for the Debtors Effective as of
         the Petition Date [Docket No. 129 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET); extended to
                                              June 19, 2020 at 5:00 p.m. (ET) for the U.S.
                                              Trustee

         Objections/Responses Received:

         A.        Informal comments from the U.S. Trustee

         Related Documents:

         i.        Certification of Counsel Regarding Order Authorizing the Debtors to Employ
                   and Retain AlixPartners, LLC as Their Financial Advisor Effective as of the
                   Petition Date [Docket No. 205 – filed June 20, 2020]

         ii.       Order Authorizing Debtors to Employ and Retain AlixPartners, LLP as
                   Their Financial Advisor Effective as of the Petition Date [Docket No. 221
                   – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
5.       Debtors’ Application Authorizing the Debtors to Employ and Retain Kurtzman
         Carson Consultants LLC as Administrative Advisor Effective as of the Petition Date
         [Docket No. 130 – filed June 3, 2020]

                                                 3
RLF1 23609219v.1
                   Case 20-11177-KBO      Doc 224    Filed 06/23/20   Page 4 of 7




         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:       None

         Related Documents:

         i.        Certificate of No Objection Regarding Debtors’ Application Authorizing the
                   Debtors to Employ and Retain Kurtzman Carson Consultants LLC as
                   Administrative Advisor Effective as of the Petition Date [Docket No. 201 –
                   filed June 2020]

         ii.       Order Authorizing the Debtors to Employ and Retain Kurtzman Carson
                   Consultants LLC as Administrative Advisor Effective as of the Petition
                   Date [Docket No. 217 – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
6.       Debtors’ Application for Entry of an Order Authorizing the Employment and
         Retention of PJT Partners LP as Investment Banker for the Debtors and Debtors in
         Possession, Effective as of the Petition Date [Docket No. 131 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET); extended to
                                              June 19, 2020 at 4:00 p.m. (ET) for the Official
                                              Committee of Unsecured Creditors (the
                                              “Committee”)

         Related Documents:

         i.        Certificate of No Objection Regarding Debtors’ Application for Entry of an
                   Order Authorizing the Employment and Retention of PJT Partners LP as
                   Investment Banker for the Debtors and Debtors in Possession, Effective as of
                   the Petition Date [Docket No. 207 – filed June 21, 2020]

         ii.       Order Authorizing the Employment and Retention of PJT Partners LP as
                   Investment Banker for the Debtors and Debtors in Possession, Effective
                   as of the Petition Date [Docket No. 223 – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
7.       Debtors’ Application for Entry of an Order Authorizing the Retention and
         Employment of Grant Thornton LLP as Tax and Advisory Consultant Effective as of
         the Petition Date [Docket No. 132 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:       None


                                                 4
RLF1 23609219v.1
                   Case 20-11177-KBO     Doc 224    Filed 06/23/20   Page 5 of 7




         Related Documents:

         i.        Certificate of No Objection Regarding Debtors’ Application for Entry of an
                   Order Authorizing the Retention and Employment of Grant Thornton LLP as
                   Tax and Advisory Consultant Effective as of the Petition Date [Docket No.
                   203 – filed June 20, 2020]

         ii.       Order Authorizing the Debtors to Retain and Employ Grant Thornton
                   LLP as Tax, Valuation and Financial Reporting Consultants Effective as
                   of the Petition Date [Docket No. 219 – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
8.       Debtors’ Motion for Entry of an Order Authorizing the Retention and Compensation
         of Certain Professionals Utilized in the Ordinary Course of Business [Docket No.
         133 – filed June 3, 2020]

         Objection/Response Deadline:        June 17, 2020 at 4:00 p.m. (ET); extended to
                                             June 19, 2020 at 4:00 p.m. (ET) for the
                                             Committee; extended to June 19, 2020 at 5:00
                                             p.m. (ET) for the U.S. Trustee

         Objections/Responses Received:

         A.        Informal comments from the Committee

         B.        Informal comments from the U.S. Trustee

         Related Documents:

         i.        Certification of Counsel Regarding Order Authorizing the Retention and
                   Compensation of Certain Professionals Utilized in the Ordinary Course of
                   Business [Docket No. 206 – filed June 20, 2020]

         ii.       Order Authorizing the Retention and Compensation of Certain
                   Professionals Utilized in the Ordinary Course of Business [Docket No.
                   222 – entered June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
9.       Debtors’ Motion Seeking Entry of an Order (I) Setting Bar Dates for Filing Proofs of
         Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code,
         (II) Setting a Bar Date for the Filing of Proofs of Claim by Governmental Units, (III)
         Establishing Amended Schedules Bar Date and Rejection Damages Bar Date, (IV)
         Approving the Form of and Manner for Filing Proofs of Claim, and (V) Approving
         Notice of Bar Dates [Docket No. 134 – filed June 3, 2020]


                                                5
RLF1 23609219v.1
                   Case 20-11177-KBO     Doc 224    Filed 06/23/20   Page 6 of 7




         Objection/Response Deadline:        June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:      None

         Related Documents:

         i.        Certificate of No Objection Regarding Debtors’ Motion Seeking Entry of an
                   Order (I) Setting Bar Dates for Filing Proofs of Claim, Including Claims
                   Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a Bar
                   Date for the Filing of Proofs of Claim by Governmental Units, (III)
                   Establishing Amended Schedules Bar Date and Rejection Damages Bar Date,
                   (IV) Approving the Form of and Manner for Filing Proofs of Claim, and (V)
                   Approving Notice of Bar Dates [Docket No. 198 – filed June 20, 2020]

         ii.       Order (I) Setting Bar Dates for Filing Proofs of Claim, Including Claims
                   Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting A
                   Bar Date for the Filing of Proofs of Claim by Governmental Units, (III)
                   Establishing Amended Schedules Bar Date and Rejection Damages Bar
                   Date, (IV) Approving the Form of and Manner for Filing Proofs of Claim,
                   and (V) Approving Notice of Bar Dates [Docket No. 214 – entered June
                   23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.
10.      Debtors’ Motion for Entry of an Order Establishing Procedures for Interim
         Compensation and Reimbursement of Expenses for Professionals [Docket No. 135 –
         filed June 3, 2020]

         Objection/Response Deadline:        June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:      None

         Related Documents:

         i.        Certification of No Objection Regarding Debtors’ Motion for Entry of an
                   Order Establishing Procedures for Interim Compensation and Reimbursement
                   of Expenses for Professionals [Docket No. 202 – filed June 20, 2020]

         ii.       Order Establishing Procedures for Interim Compensation and
                   Reimbursement of Expenses for Professionals [Docket No. 218 – entered
                   June 23, 2020]

         Status: On June 23, 2020, the Court entered an order granting the relief requested.
                 Accordingly, a hearing regarding this matter is not required.




                                                6
RLF1 23609219v.1
                   Case 20-11177-KBO   Doc 224    Filed 06/23/20     Page 7 of 7




Wilmington, Delaware
June 23, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                                300 North LaSalle Street
920 N. King Street                               Chicago, Illinois 60654
Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                   Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                steele@rlf.com                                    christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                  -and-

Co-Counsel for the Debtors                       KIRKLAND & ELLIS LLP
and Debtors in Possession                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Co-Counsel for the Debtors
                                                 and Debtors in Possession




                                             7
RLF1 23609219v.1
